Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Male Age 55 Standard Nonsmoker, Female Age 50 Female Preferred Nonsmoker Policy Fee + End of Year Beginning of Premium Per 1000 Cost of Investment Accumulated Year the Year AV Premium Expense Charge Insurance Income Value 1 10,000.00 1,040.00 2 10,000.00 1,040.00 3 10,000.00 1,040.00 4 10,000.00 1,040.00 5 10,000.00 1,040.00 End of year 5 cash surrender value minus 10,000.00 The surrender charge for joint equivalent age 50 is 10.00 per 1000 of face amount in policy year 5 or $10,000.
